Citation Nr: 1710314	
Decision Date: 03/31/17    Archive Date: 04/11/17

DOCKET NO.  06-09 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia



THE ISSUE

Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Osegueda, Counsel



INTRODUCTION

The Veteran served on active duty from August 1973 to August 1975.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In that decision, the RO denied an increased evaluation for the Veteran's service-connected low back disability and continued a 10 percent evaluation.

In a May 2014 remand, the Board noted that the RO denied a claim for TDIU in March 2007.  The Veteran submitted a notice of disagreement with that decision, and the RO issued an August 2007 statement of the case (SOC).  However, the Veteran did not file a substantive appeal in response to the August 2007 SOC.  Instead, in a July 2008 substantive appeal, he indicated that he was only appealing the issue of entitlement to an earlier effective date for his service-connected disabilities, as addressed in a March 2008 SOC.  Consequently, the RO did not certify the issue of entitlement to TDIU to the Board.  Nevertheless, in light of information received in August 2013 showing that the Veteran is in receipt of disability benefits from the Social Security Administration (SSA) based on his service-connected back disability, the Board remanded what it construed as a newly raised claim for TDIU. See Rice v. Shinseki, 22 Vet. App. 447, 455 (2009) (a TDIU claim is part of an increased rating claim, and when such claim is raised by the record, it is part and parcel of an appealed claim for a higher disability rating).  

In April 2016, the Board remanded the claim for further development.  The case has since been returned to the Board for appellate review.  As will be discussed below, the Board must remand this issue again because the file does not reflect substantial compliance with the prior remand directives. Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the April 2016 remand, the Board directed the AOJ to request a copy of the records upon which an April 2011 SSA decision was based and associate them with the claims file.  In addition, the Board directed the AOJ to specifically request any testimony from a vocational expert, R.S. (initials used for privacy), as referenced in the April 2011 SSA decision.  The Board noted that, in her April 2011 SSA decision, the administrative law judge referenced testimony from the vocational expert.  However, the testimony was not included in the records sent by SSA.

In April 2016, the Appeals Management Center (AMC) sent a request to SSA for the Veteran's SSA medical records.  The AOJ did not include a specific request for testimony from a vocational expert referenced in the April 2011 SSA decision.  In response, SSA sent a copy of the April 2011 SSA decision and supporting documents.  However, the testimony was not included in the records sent by SSA.  Therefore, a remand is required to ensure compliance with the prior remand. Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should request the testimony from a vocational expert, R.S. (initials used to protect privacy), as referenced in the April 2011 SSA decision of record.  

If the search for such record has negative results, the claims file should be properly documented as to the unavailability of that record.

2.  After completing this action, the AOJ should conduct any other development as may be indicated by any response received as a consequence of the action taken in the preceding directive.

3.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of any additional evidence received.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).




